



Exhibit 10-s-2


ROCKWELL COLLINS, INC.


NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT DEFERRAL FORM
ELECTION TO DEFER FUTURE RESTRICTED STOCK UNITS


To: [Non-Employee Director]


If you wish to defer restricted stock units that may be granted to you by
Rockwell Collins, Inc. (the “Company”) under the [2015] Long-Term Incentives
Plan for services you provide in calendar year [2017] (“[2017] RSUs”), please
make your election as described below. Absent an election to defer, the [2017]
RSUs, together with any additional RSUs that are credited to you when the
Company pays dividends, will be distributed to you, when you cease to serve on
the Board of Directors for any reason (the “termination of your directorship”)
or upon a change in control, whichever occurs first. This election permits you
to defer receipt of your [2017] RSUs beyond termination of your directorship but
not beyond a change in control or death. You are under no obligation to defer
your [2017] RSUs.


The following rules will apply to your deferral of [2017] RSUs:


•
A signed copy of this form must be received by the Company no later than
[December 15, 2016]. Your deferral election will become irrevocable five days
after its receipt by the Company. Please send your deferral election to Bob
Perna. A stamped envelope is enclosed for your convenience.



•
If the termination of your directorship occurs by reason of your death, no
deferral of RSUs will occur. Further, if your death occurs after the termination
of your directorship and you have deferred RSUs, any undistributed RSUs will be
distributed to your beneficiary (or your estate if no beneficiary has been
designated) as soon as practicable (and in all cases by December 31st of the
calendar year following the calendar year in which your death occurs).



•
If a change in control occurs before the termination of your directorship, no
deferral of RSUs will occur. Further, if a change in control occurs after the
termination of your directorship and you have deferred RSUs, any undistributed
RSUs will be distributed upon the change in control.



To defer the distribution of your [2017] RSUs beyond termination of your
directorship, please circle the applicable letters below. Any deferral will be
rounded to the nearest whole number of RSUs.


I elect to defer the following percentage of my [2017] RSUs (circle the
applicable letter):


A.
25%

B.
50%

C.
75%

D.
100%



I elect to receive my deferred RSUs (circle the applicable letter and fill in
the applicable election):


A.
In one installment, with such installment to be paid within the first sixty (60)
days of the calendar year following the calendar year in which occurs the ____
(insert a number from 2 to 5) anniversary of the termination of my directorship.



B.
In up to ___ (insert a number from 2 to 10) annual installments. The first
installment will be distributed within the first sixty (60) days of the calendar
year following the calendar year in which occurs the






--------------------------------------------------------------------------------





termination of my directorship. Each subsequent annual installment will occur
within such sixty (60) day period each year. Each annual installment will be
calculated by multiplying the balance of the deferred RSUs by a fraction. The
numerator of the fraction will be one and the denominator of the fraction will
be the remaining number of annual installments.


The Company shall have the sole discretion to revise the terms of this deferral
form, the procedures for making this election or any change, to the extent the
Company determines it is helpful or appropriate to comply with applicable law.






_______________________________
[Non-Employee Director Name]




_______________________________
[Signature]




________________________________
[Date]





































































--------------------------------------------------------------------------------









ROCKWELL COLLINS, INC.


NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT DEFERRAL FORM
ELECTION TO DEFER PREVIOUSLY GRANTED RESTRICTED STOCK UNITS


To: [Non-Employee Director]


Currently, you are the holder of ____________ [Insert number of RSUs director
holds] restricted stock units (“RSUs”) that were previously granted to you by
Rockwell Collins, Inc. (the “Company”) under its [2006 Long-Term Incentives Plan
and/or 2015] Long-Term Incentives Plan in calendar year [2016] or before. Absent
an election to defer, these RSUs, together with any additional RSUs that are
credited to you when the Company pays dividends, will be distributed to you, as
described in your RSU award terms and conditions, when you cease to serve on the
Board of Directors for any reason (the “termination of your directorship”) or
upon a change in control, whichever occurs first. This election permits you to
defer receipt of your previously granted RSUs beyond termination of your
directorship but not beyond a change in control or death. You are under no
obligation to defer any RSUs.


The following rules will apply to your deferral of previously granted RSUs:


•
A signed copy of this form must be received by the Company no later than
[December 15, 2016]. Your deferral election will become irrevocable five days
after its receipt by the Company. Please send your deferral election to Bob
Perna. A stamped envelope is enclosed for your convenience.



•
As required by Section 409A of the Internal Revenue Code, (1) your deferral
election will not be given effect until twelve months and one day after the date
upon which it becomes irrevocable (e.g., if your directorship terminates before
this period expires your deferral will not occur) and (2) you may not receive
any RSUs you defer pursuant to this election until a date that is no less than
five years after the date upon which payment would be made as a result of the
termination of your directorship occurs, except in the case of death or change
in control as noted below.



•
If the termination of your directorship occurs by reason of your death, no
deferral of RSUs will occur. Further, if your death occurs after the termination
of your directorship and you have deferred RSUs, any undistributed RSUs will be
distributed to your beneficiary (or your estate if no beneficiary has been
designated) as soon as practicable (and in all cases by December 31st of the
calendar year following the calendar year in which your death occurs).



•
If a change in control occurs before the termination of your directorship, no
deferral of RSUs will occur. Further, if a change in control occurs after the
termination of your directorship and you have deferred RSUs, any undistributed
RSUs will be distributed upon the change in control.



To defer the distribution of your previously granted RSUs beyond termination of
your directorship, please circle the applicable letters below. Any deferral will
be rounded to the nearest whole number of RSUs.


I elect to defer the following percentage of my previously granted RSUs (circle
the applicable letter):


A.
25%

B.
50%

C.
75%

D.
100%



I elect to receive my deferred RSUs (circle the applicable letter and fill in
the applicable election, if applicable):





--------------------------------------------------------------------------------







A.
In one installment, with such installment to be paid within the first sixty (60)
days of the calendar year following the calendar year in which occurs the fifth
anniversary of the termination of my directorship.



B.
In up to ___ (insert a number from 2 to 10) annual installments. The first
installment will be distributed within the first sixty (60) days of the calendar
year following the calendar year in which occurs the fifth anniversary of the
termination of my directorship. Each subsequent annual installment will occur
within such sixty (60) day period each year. Each annual installment will be
calculated by multiplying the balance of the deferred RSUs by a fraction. The
numerator of the fraction will be one and the denominator of the fraction will
be the remaining number of annual installments.



The Company shall have the sole discretion to revise the terms of this deferral
form, the procedures for making this election or any change, to the extent the
Company determines it is helpful or appropriate to comply with applicable law.




_______________________________
[Non-Employee Director Name]


_______________________________
[Signature]


________________________________
[Date]







